Citation Nr: 0117040	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-25 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for non-obstructive 
myocardiopathy with angina, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military unverified service from March 
1970 to September 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

The issue of entitlement to an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1), for 
non-obstructive myocardiopathy with angina, will be addressed 
in the Remand section that follows the decision.  See 
VAOPGCPREC 6-96, 61 Fed.Reg. 66749 (1996) (The Board is not 
precluded from issuing a final decision on the issue of an 
increased schedular rating, although the extraschedular issue 
has been raised in connection with the claim for increase).


FINDINGS OF FACT

The veteran's non-obstructive myocardiopathy with angina is 
manifested by workload ranging from 7 to 10 METS prior to the 
onset of dyspnea, angina, dizziness, syncope, and left 
ventricular dysfunction with an ejection fraction of 60 
percent.


CONCLUSION OF LAW

The criteria for an increased schedular rating in excess of 
30 percent for non-obstructive myocardiopathy have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4.114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. § 5107(b)); 38 
C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As to the requirements of the Veterans Claims Assistance Act 
of 2000, P. L. No. 106, 114 Stat. 2096 (2000) (hereinafter, 
"VCAA"), by virtue of the rating decision and Statement of 
the Case issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information and medical evidence necessary to substantiate 
his claim for an increased schedular rating in excess of 30 
percent for non-obstructive myocardiopathy with angina.  
Moreover, the RO has made reasonable efforts to obtain 
relevant records adequately identified by the veteran and his 
representative.  Indeed, the RO has obtained relevant medical 
records, as the veteran has indicated treatment at VA 
facilities.  In addition, the RO provided the veteran with a 
VA examination in February 2000.  Thus, under the 
circumstances pertaining to the claim for an increased 
schedular rating, the VA has satisfied it duties to notify 
and assist the veteran in this case.  Therefore, further 
development and expending of the VA's resources is not 
warranted.  Accordingly, the Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required.  VCAA, §§ 3-4 (to be 
codified as amended at 38 U.S.C. §§ 5103A, 5107).

Entitlement to service connection for non-obstructive 
myocardiopathy was established by an October 1971 rating 
decision, and a 60 percent evaluation was assigned.  The RO, 
in a rating decision dated in October 1974, reduced the 
disability evaluation for the veteran's non-obstructive 
myocardiopathy with angina from 60 percent to 30 percent 
disabling, effective from January 1975.  Since the 30 percent 
evaluation for this disability has been in effect since 1975, 
which is more than 20 years, it is protected from reduction 
under the provisions of 38 U.S.C.A. § 110 (West 1991); 
38 C.F.R. § 3.951 (2000).

In connection with the veteran's current claim for an 
increased schedular for his non-obstructive myocardiopathy 
with angina, the record consists of VA treatment records 
dated from 1999 to 2000.  An electrocardiogram ("ECG" or 
"EKG") dated in September 1999 showed voltage criteria for 
left ventricular hypertrophy.  In November 1999, the veteran 
underwent exercise tolerance tests.  It was noted that the 
veteran had good exercise tolerance.  The tests were stopped 
because of angina and fatigue.  ST-T wave changes were 
consistent with ischemia.  The metabolic equivalents (METS) 
were 10 and 10.1.  In November 1999, the veteran complained 
of sharp chest pain lasting seconds.  There was no radiation 
or dyspnea.

In February 2000, the veteran was hospitalized for 
disabilities unrelated to that at issue.  A history of heart 
murmur was noted.  A physical examination revealed, in 
pertinent part, that the heart at S1 and S2 were normal.  
There was no gallop.  The veteran demonstrated a 2/6 murmur 
that was audible in the lower right sternal border.  There 
were no thrills or heaves.  The extremities did not 
demonstrate any edema, cyanosis, or clubbing.  X-rays of the 
chest were normal, except for chronic smoking changes.  An 
EKG showed normal sinus rhythm of 74 with left atrial 
enlargement and a regular sinus rhythm (RSR) or QR pattern in 
VI suggesting right ventricular conduction delay.  The 
veteran had a left ventricular hypertrophy which was noted to 
be common in person's with hypertension.  The diagnoses 
included history of coronary artery disease, history of heart 
murmur, and history of hypertension.  An EKG dated in April 
2000 reflected normal sinus rhythm left atrial enlargement 
regular sinus rhythm or pattern in VI suggested right 
ventricular conduction delay; there was left ventricular 
hypertrophy.  Estimated ejection fraction was 60 percent, and 
mild to moderate aortic insufficiency was recorded. 

At September 2000 VA examination, the veteran complained of 
chest discomfort with exertion when 4 to 5 flights of stairs.  
It was noted that the veteran did not have a primary care 
physician and that he was not taking nitroglycerin or any 
other type of medication for his service-connected heart 
disability.  The veteran reported shortness of breath after 
climbing 3 flights of steps.  There was no paroxysmal 
nocturnal dyspnea.  The veteran sleeps with 2 pillows, and he 
noted occasional edema.  He reported cardiac palpitations and 
heart "racing" but he did not experience syncope.  There 
was a history of hypertension and a 30 year history of 
cigarette smoking.  On physical examination, the veteran's 
blood pressure was 160/80 in a sitting position with a pulse 
of 75 and 145/90 in a standing position with a pulse of 85.  
In the supine position, his blood pressure was 145/90 after 
rest with a pulse of 70.  The veteran's tongue appeared to be 
well-papillated.  The neck showed no venous distention or 
adenopathy.  The caratoid pulse contour was full.  The 
examiner noted a question of short transmitted bruit/murmur 
heard over the right caratoid artery.  A few spider 
hemangiomata were noted on the chest over the precordium.  
The veteran demonstrated course breath sounds.  Percussion 
and auscultation were clear.  The heart was enlarged to the 
left by 2 to 3 centimeters.  The rhythm was regular.  The A2 
was increased.  There was a short early rough grade of 3 out 
of 6 systolic murmur heard in the aortic area and near the 
apex.  No diastolic murmurs were heard.  There was no edema 
of the extremities.  The examiner noted laboratory data 
consistent with that previously noted.  It was noted that a 
MIBI (a myocardial perfusion agent) in November 1999 showed a 
small fixed inferior wall hypoperfusion.  There was no 
evidence of ischemia.  The diagnostic impression included 
left ventricular hypertrophy, undiagnosed cardiac condition, 
and questionable cardiomyopathy.  The METS were estimated as 
7 to 10.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2000).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected heart disability and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The veteran's non-obstructive myocardiopathy with angina is 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  
That code provides that a veteran who, upon a workload of 
greater than 5 metabolic equivalents (METs) but not greater 
than 7 METs, demonstrates dyspnea, fatigue, angina, dizziness 
or syncope, or shows evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram or X-ray, is 
entitled to a 30 percent evaluation.  A veteran who 
demonstrates more than one episode of acute congestive heart 
failure in the past year or who demonstrates dyspnea, 
fatigue, angina, dizziness or syncope upon a workload of 
greater than 3 METs but not greater than 5 METs, or for left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent, is entitled to a 60 percent evaluation.  38 C.F.R. 
§ 4.104.

The record shows that the veteran does not meet the 
requirements for a rating in excess of 30 percent for his 
service-connected heart disability.  There is no evidence of 
record of any episodes of acute congestive heart failure in 
the past year.  Although the veteran has a left ventricular 
dysfunction; the November 1999 stress showed that the 
ejection fracture was 60 percent.  The Board recognizes that 
the veteran could not complete the stress tests because of 
fatigue and angina.  However, peak METS were 10 at the time 
of the stress test, and the September 2000 VA examiner 
indicated that METS ranged from 7 to 10.  There was evidence 
of ischemia at the conclusion of stress testing in November 
1999.  The Board finds that such pathology in light of the 
veteran's overall disability picture does not meet the 
criteria for the assignment of a higher disability rating.  
Having reviewed the record, the Board finds that a rating 
greater than 30 percent for non-obstructive myocardiopathy 
with angina is not warranted.  38 C.F.R. § 4.104, DC 7005.  
Thus, an increased schedular rating is not warranted.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 1991) as amended by VCAA, § 4 
(to be codified as amended at 38 U.S.C. § 5107(b)); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

ORDER

An increased schedular rating in excess of 30 percent for 
non-obstructive myocardiopathy with angina is denied.  


REMAND

According to the Appellant's Brief, dated in March 2001, the 
representative raised the issue of entitlement to an 
extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1), for non-obstructive myocardiopathy with 
angina.  Specifically, as reflected in a VA Form 21-527 dated 
in April 1999, the veteran indicated that he left work 
because of a broken left ankle, and that he did not return to 
work after the ankle had healed, stating that his heart 
condition interfered with his ability to work.  Such factors 
affecting the veteran's employment status raise the question 
of whether an extraschedular rating is warranted in this 
case.

In view of the foregoing, and considering the fact that the 
RO did consider this matter as part of the current appeal, 
the Board is unable to say that the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedular standards" without substantially prejudicing the 
veteran, who has not been advised of the information and 
evidence necessary to substantiate this component of the 
claim.  38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96 (requiring 
that the Board remand the issue of entitlement to an 
extraschedular rating when further action by the RO is 
necessary).

Accordingly, in accordance with the VA's duty to notify of 
the veteran of the information and evidence necessary 
complete his application for an extraschedular rating under 
38 C.F.R. § 3.321(b)(1), as required by the VCAA, it is now 
incumbent upon the VA to notify the veteran and his 
representative "of any information, and any medical or lay 
evidence, not previously provided by the Secretary that is 
necessary to substantiate the claim."  VCAA, § 2 (to be 
codified as amended at 38 U.S.C. § 5103).  For this task, 
reference to the veteran's employment and personnel records, 
as well as any medical evidence documenting frequent periods 
of inpatient care due solely the service-connected non-
obstructive myocardiopathy with angina, will be necessary in 
order to ascertain the nature and extent of any interference 
with the veteran's employment status, and whether the veteran 
lost time from work due solely to his service-connected heart 
condition.

Therefore, this matter is REMANDED to the RO for the 
following development:

1.  The RO should inform the veteran of 
the information and/ or evidence 
necessary for consideration of his claim 
of entitlement to extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1), 
for non-obstructive myocardiopathy with 
angina, which may include information, 
and medical or lay evidence that relates 
to such factors as interference with his 
employment status (i.e., employment, 
personnel, and medical data, etc.) as 
well as competent medical evidence 
documenting frequent periods of inpatient 
care, due solely to the service-connected 
disability at issue.  With respect to 
employment records, particularly those 
relating to lost time and/ or sick leave, 
the RO should also request that the 
veteran furnish the names and addresses 
of all private and government (i.e., 
Federal, State, and local) employers for 
whom he has worked, and that he provide 
the approximates dates of any time lost 
and/or sick leave used as relevant to 
each identified employer.  Due the 
confidential nature of employment 
records, particularly those relating to 
lost time or sick leave, the RO should 
ask the veteran and his representative to 
provide this portion of the information 
and evidence.

2.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records, which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical, employment-personnel, or other 
records indicated by the veteran, it 
should follow the proper procedures under 
the Veterans Claims Assistance Act.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The recently enacted legislation has 
eliminated the requirement for a well-
grounded claim, enhanced VA's duty to 
assist a veteran in developing the facts 
pertinent his claim, and expanded the 
VA's duty to notify the veteran and his 
representative, if any, concerning the 
aspects of claim development.  See 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-
419, § 104 (2000).  Accordingly, on 
remand, the RO should ensure adherence to 
the new statutory provisions.

5.  Thereafter, the RO should again 
review the record, ensuring that the 
requested development has been completed.  
The RO should also readjudicate the 
veteran's claim of entitlement to an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1), non-obstructive 
myocardiopathy with angina.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be issued a supplemental 
statement of the case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters 
that the Board has remanded to the RO.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

